     Case 2:16-cr-00062-LRH-EJY Document 348 Filed 08/25/20 Page 1 of 2




1

2

3

4

5                               UNITED STATES DISTRICT COURT

6                                        DISTRICT OF NEVADA
7
                                                  ***
8     UNITED STATES OF AMERICA,                     Case No. 2:16-cr-00062-LRH-EJY

9                                          Plaintiff, ORDER
10             v.
11
      DARRIN WILDER,
12
                                         Defendant.
13

14            As a result of hearings before and communications to the court, it appears that
15   there are continuing difficulties arising within the attorney/client relationship between
16   defendant Darrin Wilder and his court-appointed counsel, Bret O. Whipple, and that it is in
17   the best interests of justice that a second counsel be appointed to represent defendant
18   Wilder as co-counsel, and that a status report, confidential if deemed warranted by
19   counsel, be filed with the court.
20            The court cautions counsel to move as expeditiously as reasonably possible with
21   regard to this matter as "group" plea agreements and sentencings of Wilder and co-
22   defendants are pending.
23            GOOD CAUSE APPEARING, the court hereby orders that co-counsel be forthwith
24   appointed to represent defendant Wilder in this matter, and the sentencing hearing
25   scheduled for September 8, 2020, be and hereby is VACATED and rescheduled to
26   October 7, 2020, in a Las Vegas courtroom to be determined before Judge Larry R.
27   Hicks.
28   ///
                                                      1
     Case 2:16-cr-00062-LRH-EJY Document 348 Filed 08/25/20 Page 2 of 2




1           The court requests counsel to move forward with regard to a status report as

2    quickly as reasonably possible. The status report shall be filed no later than

3    September 25, 2020.

4

5           IT IS SO ORDERED.

6           DATED this 25th day of August, 2020.

7
                                                      LARRY R. HICKS
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
